DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks made in an amendment filed November 29, 2021. Claim 12 has been canceled. Claims 1, 6, 11, 13, and 18 have been amended. Claims 1-11 and 13-20 are presently pending and are presented for examination.

Allowable subject matter
4.	Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under Judicial Exception Claim Rejections - 35 USC § 101 and 35 USC § 112 set forth in this Final Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments/Remarks
5.	Judicial Exception Claim Rejections - 35 USC § 101. Applicant's arguments/amendments filed November 29, 2021 regarding the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, the previous 35 USC § 101 rejection is maintained.
The applicant argues that “these steps (of claims 1, 13, and 18) are indicative of the "additional element" and "meaningful limitation" as specified by Prong Two… Therefore, the claims recite additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field such as navigational services.”

In accordance to 2019 Revised Patent Subject Matter Eligibility Guidance. “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v.
Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’)”.

However, the examiner respectfully disagrees. The steps in claims 1, 13, and 18 do not recite any additional elements that integrate the abstract idea into a practical application.  The claim recites additional elements of determining a drop in an expected vehicle volume, computing an adjusted expected vehicle volume for a road segment, determining a time window comprising at least the time epoch; and performing an automatic road closure.  The above steps are recited at a high level of generality (i.e. as a general means of gathering vehicle and road data for use in the performing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The determining step is also recited at a high level of 
The applicant argues that “the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Applicants respectfully submit that the claimed invention improves the current state of vehicle navigation technology by automatically detecting road closures using probe data during a significant drop in probe volume. Probe data is collected by way of sensors of vehicles travelling in a geographic area over the time epoch. Assuming, arguendo, those steps are extra-solution activity, the additional elements, nonetheless, provide significantly more because the claimed steps are not well-known and because they are a combination of specific rules.”
However, the examiner respectfully disagrees. The improvement in the current state of vehicle navigation technology is not specifically claimed or described in the specification. The 

6.	35 USC § 103 rejection. Applicant's arguments/remarks made in an amendment filed November 29, 2021 regarding the previous 35 USC § 103 rejection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, 35 USC § 103 rejection is withdrawn.

7.	35 USC § 112 rejection. Applicant's arguments/remarks made in an amendment filed November 29, 2021 regarding the previous 35 USC § 112 rejection have been fully considered.  Accordingly, 35 USC § 112 rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amendments that recite limitations for which there are no antecedent basis.

Judicial Exception Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a drop in an expected vehicle volume in a geographic area over a time epoch, wherein the expected vehicle volume represents an expected number of unique vehicles traveling in the geographic area over the time epoch; computing an adjusted expected vehicle volume for a road segment in the geographic area based on the drop and a historical expected vehicle volume for the road segment over the time epoch; determining a time window comprising at least the time epoch; and performing an automatic road closure detection on the road segment using the time window.
The limitations of claim 1 of determining a drop in an expected vehicle volume in a geographic area over a time epoch, wherein the expected vehicle volume represents an expected number of unique vehicles traveling in the geographic area over the time epoch; computing an adjusted expected vehicle volume for a road segment in the geographic area based on the drop and a historical expected vehicle volume for the road segment over the time epoch; determining a time window comprising at least the time epoch; and performing an automatic road closure detection on the road segment using the time window, as drafted, are processes that, under its 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
2-11 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 13 and 18 contain similar limitations so they are rejected for similar reasons.
Claims 14-17 and 19-20 depend from claims 13 and 18 respectively, and therefore include the same limitations as claims 13 and 18, so they are rejected for the same reasons. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


11.	Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1, 13, and 18 recite “the performing of the automatic road closure detection”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 13 and 18 contain similar limitations so they are rejected for similar reasons.
Claims 14-17 and 19-20 depend from claims 13 and 18 respectively, and therefore include the same limitations as claims 13 and 18, so they are rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665